DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19  is objected to because of the following informalities:  the word "the" is missing before "plurality" in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation “a second selection”. It is unclear how the selection may be a “second” selection, as neither claim 13 nor any claims from which claim 13 depends have recited a “first selection.” The word “second” in claim 13 appears to be improper use of ordinal numbering, which renders it unclear how many selections are required by the claim.   

Claim 14 recites the limitation "the first and second selections" in line 2.  There is insufficient antecedent basis for “the first selection” in the claim. The limitation “the first selection” was recited in claim 6, but claim 14 does not depend from claim 6.  For examination purposes, this limitation will be interpreted as toggling between the imaging data corresponding to different planes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-10, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al. (US 20110071395 A1, hereinafter "Miller”, cited on IDS).

Regarding claim 1, Miller teaches an ultrasound imaging system (ultrasound imaging system [0001]), comprising:
an intraluminal ultrasound device configured to be positioned within a body lumen of a patient (transesophageal imaging systems and transnasal, transesophageal imaging system [0001]), the intraluminal ultrasound device comprising a transducer array disposed along a distal portion (transducer array is disposed on a distal portion of the probe's elongated body [0019]) of a flexible elongate member (imaging probe having a distal part and a semi-flexible elongated body [0040]);,
 wherein the transducer array comprises an aperture and is configured to obtain imaging data along one or more imaging planes (provide several two-dimensional plane views [0001]); 
and a processor in communication with the transducer array (processor [0028]), the processor configured to: 
receive first imaging data from the transducer array along a first imaging plane at a first angular position with respect to an axial direction of the aperture ( The transmit beamformer is connected to the transducer array and is constructed to transmit several ultrasound beams over a selected pattern defined by azimuthal and elevation orientations [0019]; The control processor is constructed to receive input data and provide output data causing the transmit and receive beamformers to change the elevation range. [0029]; azimuthal orientation is implicitly the angular position, and the elevation is implicitly in the axial direction); 
output, to a display device in communication with the processor, the first imaging data (display [0019] [0021]); 
and output, to the display device (display [0014],[0090]), a visual representation of the first angular position of the first imaging plane with respect to the axial direction of the aperture (Transducer array 42, controlled by a transmit beamformer 200A (described in connection with FIG. 5B), emits ultrasound lines over an azimuthal angular range for a selected elevation angle; processor 140 provides control data to a beamformer 200, and provides image control data to image generator 250 [0081]; display icons 370, 372, 374, 376 and 378, [0090] and fig. 7).

Regarding claim 6, Miller teaches an ultrasound imaging system wherein the processor is configured to (Control processor 140 [0098]):
optimize the imaging data based on a plurality of imaging settings (Control processor 140 receives a time gain compensation (TGC) input 142, a lateral gain compensation (LGC) input 144, and an elevation gain compensation (EGC) input….TGC control adjusts…The TGC control compensates [0098]; perform the corrections [0099]), wherein the processor is
configured to receive a first selection of the plurality of imaging settings from a user (input 146 entered by a clinician… user can also re-adjust the TGC, LGC and EGC manually so that the image "looks" better. [0098])and display the imaging data with optimized imaging data corresponding to the selected imaging setting on the display device (image generator [0102]; video display [0104];

Regarding claim 7, Miller teaches an ultrasound imaging system wherein the wherein the optimizations comprise at least one of gain (gain compensation [0098]-[0100]), dynamic range, gray map, spatial smoothing, beamforming, frequency, or chroma. 

Regarding claim 8, Miller teaches an ultrasound imaging system, wherein the processor is configured to receive the first selection of the plurality of imaging settings (image generator 250, which includes processing and display electronics [0081]; image generator that includes a time gain compensator (TGC) 262, a lateral gain compensator …, which perform the corrections [0099]; from the display device (Electronics box 20 is interfaced with a keyboard 22 and provides imaging signals to a video display 24. Electronics box 20 includes a transmit beamformer, a receive beamformer, and an image generator.  [0068]; user can also re-adjust the TGC, LGC and EGC manually so that the image "looks" better [0098]; electronic box interfaced with keyboard implicitly allows user to interact with the display to make the selection) .  

Regarding claim 9, Miller teaches  an ultrasound imaging system, wherein the processor is configured to display optimized imaging data corresponding to a first and a second selection of the plurality of imaging settings on the display device, wherein the display device is configured to toggle between the optimized imaging data corresponding to the first and second selections of the plurality of imaging settings (compensates for attenuation of ultrasound waves as they propagate through the medium [0098]; user can also re-adjust the TGC, LGC and EGC manually so that the image "looks" better [0098]; corrections [0099]).
 
Regarding claim 10, Miller teaches an ultrasound imaging system, wherein the processor is further configured to:
receive second imaging data from the transducer array along a second imaging plane at a second angular position with respect to the axial direction of the aperture (To image the tissue volume V, the imaging system collects data over several image planes (called 2D slices or image sectors) labeled as S−1 S−2, S−3, S0, S1, S2 and S3 [0079]; the angular position is implicitly with respect to the axial direction of the aperture, the ultrasound transducer 42 has an aperture than can be seen in Fig. 4);
and output the second imaging data to the display device (image generator is constructed to receive the image data and generate images of the selected tissue volume that are displayed on an image display [0019]).

Regarding claim 17, Miller teaches an ultrasound imaging method, comprising:
receiving, at a processor in communication with an intraluminal ultrasound device  (processor is constructed to receive input data and provide output data [0029] )positioned within a body lumen of patient, (transesophageal imaging systems and transnasal, transesophageal imaging system [0001]) first imaging data from a transducer array of the intraluminal ultrasound device (transducer array is disposed on a distal portion of the probe's elongated body [0019]; receive input data [0029]), the transducer array comprising an aperture and obtaining imaging data along one or more imaging planes (provide several two-dimensional plane views [0001]), wherein the first imaging data is obtained along a first imaging plane at a first angular position with respect to an axial direction of the aperture (To image the tissue volume V, the imaging system collects data over several image planes (called 2D slices or image sectors) labeled as S−1 S−2, S−3, S0, S1, S2 and S3 [0079]; the angular position is implicitly with respect to the axial direction of the aperture, the ultrasound transducer 42 has an aperture than can be seen in Fig. 4); 
outputting The transmit beamformer is connected to the transducer array and is constructed to transmit several ultrasound beams over a selected pattern defined by azimuthal and elevation orientations [0019]; The control processor is constructed to receive input data and provide output data causing the transmit and receive beamformers to change the elevation range. [0029]; azimuthal orientation is implicitly the angular position, and the elevation is implicitly in the axial direction), to a display device in communication with the processor, the first imaging data (Control processor 140 provides control data to a beamformer 200, and provides image control data to image generator 250 [0081]); 
and outputting, to the display device, a visual representation (display icons 370, 372, 374, 376 and 378, [0090] and fig. 7) of the first angular position of the first imaging plane with respect to the axial direction of the aperture (Transducer array 42, controlled by a transmit beamformer 200A (described in connection with FIG. 5B), emits ultrasound lines over an azimuthal angular range for a selected elevation angle; processor 140 provides control data to a beamformer 200, and provides image control data to image generator 250 [0081]; image display [0090]). 

Regarding claim 19, Miller teaches the ultrasound imaging method, further comprising: receiving a first selection of a plurality of imaging settings from a user (input 146 entered by a clinician… user can also re-adjust the TGC, LGC and EGC manually so that the image "looks" better. [0098]); 
and optimizing the imaging data based on the first selection of plurality of imaging settings  (Control processor 140 receives a time gain compensation (TGC) input 142, a lateral gain compensation (LGC) input 144, and an elevation gain compensation (EGC) input….TGC control adjusts…The TGC control compensates [0098]; perform the corrections [0099]), 
wherein outputting the first imaging data comprising displaying, on the display device, optimized imaging data corresponding to the first selection of the plurality of imaging settings ((image generator 250, which includes processing and display electronics [0081]; image generator that includes a time gain compensator (TGC) 262, a lateral gain compensator (LGC) 264, and an elevation gain compensator (EGC) 266, which perform the corrections [0009]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1 and 17 above, and further in view of Caluser et al. (US 20150182191 A1, hereinafter "Caluser").

Regarding claim 2, Miller does not teach the ultrasound imaging system, wherein the processor is further configured to compare the first angular position to a threshold angular position above which compromised imaging performance occurs. 
Caluser is in applicant’s field of endeavor of A61B8/463 and discloses a computer-implemented method for acquiring and processing a plurality of ultrasound images acquired from a patient body (and processing a plurality of ultrasound images [0017]). Caluser teaches the ultrasound imaging system, wherein the processor is further configured to compare the first angular position (ultrasound 2D image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated [0079]) to a threshold angular position (predetermined range [0079]) above which compromised imaging performance occurs (with warnings set when exceeding the predetermined range for an accurate 3D reconstruction [0079]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller to include compar(ing) the first angular position to a threshold angular position above which compromised imaging performance occurs, as taught by Caluser, in order to provide a means of guiding the operator to areas or volumes that were missed during the scanning procedure, as suggested by Caluser ([0013]). 

Regarding claim 3, Miller does not teach an ultrasound system wherein the visual representation is a comparison of the first angular position and the threshold angular position. Caluser, however teaches an ultrasound system wherein the visual representation (scanning plane can be visualized during scanning, displayed over the body diagram and the operator can adjust the probe position as needed to obtain good quality 2D images [0079]) is a comparison of the first angular position and the threshold angular position (image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated and displayed, with warnings set when exceeding the predetermined range for an accurate 3D reconstruction [0079]).. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller to include the visual representation is a comparison of the first angular position and the threshold angular position, as taught by Caluser, in order to provide a means of guiding the operator to areas or volumes that were missed during the scanning procedure, as suggested by Caluser ([0013]). 

Regarding claim 4, Miller does not teach the ultrasound system wherein the visual representation comprises an alert if the first angular position exceeds the threshold angular position. Caluser, however, teaches the ultrasound system wherein the visual representation comprises an alert if the first angular position exceeds the threshold angular position (warnings set when exceeding the predetermined range for an accurate 3D reconstruction [0079]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller to include an alert if the first angular position exceeds the threshold angular position, in order to maintain high quality ultrasound images for accurate 3D volume reconstruction. 

Regarding claim 5, Miller does not teach the ultrasound imaging system wherein the visual representation comprises a color representing a difference between the first angular position and the threshold angular position. Caluser, however, teaches the visual representation comprises a color (different color or pattern [0125]) representing a difference between the first angular position and the threshold angular position (image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated and displayed, with warnings set when exceeding the predetermined range [0079]; TDMD 20 may be configured to output a visual and/or audible alert to notify the operator of missed area or volume regions [0125]; “missed area or volume regions” can implicitly show difference between the first angular position and the maximum/threshold angular position that can be imaged).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller to include a color representing a difference between the first angular position and the threshold angular position in order to maintain high quality ultrasound images for accurate 3D volume reconstruction. 

Regarding claim 18, Miller does not teach the ultrasound imaging method, further comprising: comparing, at the processor, the first angular position to a threshold angular position above which compromised imaging performance occurs, wherein the visual representation comprises an alert if the first angular position exceeds the threshold angular position.
Caluser is in applicant’s field of endeavor of A61B8/463 and discloses a computer-implemented method for acquiring and processing a plurality of ultrasound images acquired from a patient body (and processing a plurality of ultrasound images [0017]). Caluser teaches the ultrasound imaging method, further comprising: comparing, at the processor, the first angular position to a threshold angular position (predetermined range [0079]) above which compromised imaging performance occurs (ultrasound 2D image plane position and orientation in consecutive frames can be compared and the angles between the axes in consecutive planes calculated [0079]), wherein the visual representation comprises an alert if the first angular position exceeds the threshold angular position (with warnings set when exceeding the predetermined range for an accurate 3D reconstruction [0079]; TDMD 20 may be configured to output a visual and/or audible alert [0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller to include comparing, at the processor, the first angular position to a threshold angular position above which compromised imaging performance occurs, wherein the visual representation comprises an alert if the first angular position exceeds the threshold angular position, as taught by Caluser, in order to maintain high quality ultrasound images for accurate 3D volume reconstruction. 

Claims 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 10 and 17 above, and further in view of Schneider et al . (WO 2015068073 A1, cited on IDS, hereinafter "Schneider").

Regarding claim 11, Miller does not teach an ultrasound system wherein the display device is configured to show the first and second imaging data simultaneously in a side by side display.  Schneider discloses “Multi-plane target tracking with an ultrasonic diagnostic imaging system” (title). Schneider, however, teaches system wherein the display device is configured to show the first and second imaging data simultaneously in a side by side display (Real time images of both image planes are then displayed side-by-side on the display screen, Page 2 lines 13-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller to include the display device is configured to show the first and second imaging data simultaneously in a side by side display, as taught by Schneider, in order to have the ability to continuously and reliably visualize the anatomy or object of interest in the multiple images, as suggested by Schneider (Page 3, lines 6-7). 

Regarding claim 12, Miller in view of Schneider as modified above teaches the claimed invention as discussed above. Miller further teaches  an ultrasound system wherein the processor is further configured to: 
receive third imaging data from the transducer array along a third imaging plane at a third angular position with respect to the axial direction of the aperture (To image the tissue volume V, the imaging system collects data over several image planes (called 2D slices or image sectors) labeled as S−1 S−2, S−3, S0, S1, S2 and S3 [0079]; the angular position is implicitly with respect to the axial direction of the aperture, the ultrasound transducer 42 has an aperture than can be seen in Fig. 4); 
receive fourth imaging data from the transducer array along a fourth imaging plane at a fourth angular position with respect to the axial direction of the aperture (To image the tissue volume V, the imaging system collects data over several image planes (called 2D slices or image sectors) labeled as S−1 S−2, S−3, S0, S1, S2 and S3 [0079]; the angular position is implicitly with respect to the axial direction of the aperture, the ultrasound transducer 42 has an aperture than can be seen in Fig. 4); 
and output the third and fourth imaging data to the display device (image generator is constructed to receive the image data and generate images of the selected tissue volume that are displayed on an image display [0019]).

Regarding claim 13, Miller in view of Schneider as modified above teaches the claimed invention as discussed above.  Miller further teaches an ultrasound system wherein the processor is configured to receive a second selection to automatically change the display of the first and second imaging data to the third and fourth imaging data. (the imaging system can generate the projection images over the entire area of a plane view or over a region of interest defined by a clinician after viewing an acquired plane view (i.e., 2D slice image [0092]; stored three dimensional sequence is available for recall and display upon command of the use [0012]; A clinician can manually select (or the system can select automatically) the surface to be shown [0093]; implicitly allows for switching between various planes).

Regarding claim 14,  Miller in view of Schneider as modified above teaches the claimed invention as discussed above.  Miller further teaches an ultrasound system wherein the display device is configured to toggle between the imaging data corresponding to the first and second selections (A clinician can manually select (or the system can select automatically) the surface to be shown [0093]).

Regarding claim 15, Miller in view of Schneider as modified above teaches the claimed invention as discussed above.  Miller further teaches an ultrasound system wherein the third angular position is +45 degrees with respect to the axial direction of the aperture, wherein the fourth angular position is -45 degrees with respect to the axial direction of the aperture (azimuthal angular range (θ=±45° to acquire ultrasound data for one image plane, e.g., S0, shown in FIG. 4. To image the tissue volume V, the imaging system collects data over several image planes [0079]; fig. 4 implicitly shows the angular position with respect to the axial direction of the aperture/transducer array 42).

Regarding claim 20, Miller teaches an ultrasound imaging method, further comprising:  receiving, at the processor (processor [0022]), second imaging data from the transducer array along a second imaging plane at a second angular position with respect to the axial direction of the aperture (To image the tissue volume V, the imaging system collects data over several image planes (called 2D slices or image sectors) labeled as S−1 S−2, S−3, S0, S1, S2 and S3 [0079]; the angular position is implicitly with respect to the axial direction of the aperture, the ultrasound transducer 42 has an aperture than can be seen in Fig. 4). Miller does not teach an ultrasound imaging method, further comprising: the second imaging data in a side by side display simultaneously with the first imaging data. 
Schneider discloses “Multi-plane target tracking with an ultrasonic diagnostic imaging system” (title). Schneider, however, teaches an ultrasound imaging method, further comprising: the second imaging data in a side by side display simultaneously with the first imaging data (Real time images of both image planes are then displayed side-by-side on the display screen, Page 2 lines 13-14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller to include the second imaging data in a side by side display simultaneously with the first imaging data, as taught by Schneider, to have the ability to continuously and reliably visualize the anatomy or object of interest in the multiple images, as suggested by Schneider (Page 3, lines 6-7). 

Claim(s) 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Schneider as applied to claim 11 above, and further in view of Lysyansky (US 20100249589 A1).

Regarding claim 16, Miller in view of Schneider as modified above teaches the claimed invention as discussed above.  Miller further teaches an ultrasound system wherein the third angular position is 0 degrees with respect to the axial direction of the aperture (the imaging system collects data over several image planes (called 2D slices or image sectors) labeled as S−1 S−2, S−3, S0, S1, S2 and S3, distributed over an elevational angular range)(φ±30°. [0079]; 0 degrees is implicitly within this range).
Miller does not teach an ultrasound system wherein the fourth angular position is +60 degrees with respect to the axial direction of the aperture.
Lysyansky discloses “System and method for functional ultrasound imaging” (title). Lysyansky teaches an ultrasound imaging system the fourth angular position is +60 degrees with respect to the axial direction of the aperture.( more than three scan planes may be used to acquire image information. ….. Accordingly, each of the scan planes 232, 234, 236, 242, 244 and 246 may each be separated by thirty degrees [0046]; this implicitly allows for a scan plane to be located at 60 degrees). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Miller and Schneider by making the third angular position is 0 degrees and wherein the fourth angular position is +60 degrees, as taught by Lysyansky, with respect to the aperture in Miller and Schneider, in order to have increased image resolution as suggested by Lysyansky (Thus, increased image resolution of, for example, the left ventricle of an imaged heart may be provided [0046]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793